Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference 120 in Fig. 3.  
The drawings are objected to as failing to comply with 37 CFR 1.84(r)(1) because they include arrows on a lead line to point to singular components. As in Fig. 2, for example, a single line points to both the protruding portion 112 and a housing 110, but an arrow at the end of the line points to housing subcomponents 114 and 116. The 110 housing is not a single component (see spec [0025]), but comprising multiple components and should be represented by an arrow at the end of the line and the housing subcomponents 114 and 116 should not have arrows at the end of their lines. 
Arrows may be used at the ends of the lines, provided that their meaning is clear, as follows (1) on a lead line, a freestanding arrow to indicate the entire section towards which it points; (2) on a lead line, an arrow touching a line to indicate the surface shown by the line looking along the direction of the arrow; or (3) to show the direction of movement. 
Appropriate correction on Figures 1-4 is required. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the (1) distance between the protruding surface and the bottom surface is substantially the same along a second direction as 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the first and second opening as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Examiner suggest applicant include a bracket at the end of the arrow to show the area corresponding to the opening. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 4 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no clear consensus as to how one would determine the bounds of the protruding surface and the bottom surface being substantially the same alone the second direction. At what change in height or level of distortion from substantially the same is something considered no longer considered substantially the same?
Regarding claim 4, the claimed structure is unclear. It is unclear what distance between the protruding surface and the bottom surface is substantially the same along a second direction. This rejection is related to the above drawing objections because the drawings do not clearly show the claimed structure.
Regarding claim 5, the claimed structure is unclear. It is unclear what the first opening is and how the protruding surface extends and enters into the first opening. This rejection is related to the above drawing objections because the drawing do not clearly show the claimed structure. 
Regarding claim 6, the claimed structure is unclear. It is unclear how the first and the second openings are in communication with each other. The specification merely provides the “second opening communicates with the first opening and is farther away from the protruding portion than the first opening” ([0011]) and “the first opening 122 and the second opening 124 are communicated with each other and are both located above the bottom surface 114” ([0026]) but gives no structural relationship between the two openings for how they are in communication. This rejection is related to the above drawing objections because the drawing do not clearly show the claimed structure. 
Claims 10-18 recites the limitation "a heat dissipation structure of claim X.”  There is insufficient antecedent basis for this limitation in the claims. 
Examiner suggests changing “a heat dissipation structure of claim X” to “the heat dissipation structure of claim X” to preserve antecedent basis. 
Any claims not directly addressed in this section are rejected under 112(b) for being dependent upon a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yukio WO 2017146205.
Regarding claim 1, Yukio discloses A heat dissipation structure (see title “neutron capture therapy target”, Fig. 3), comprising: a housing (42 “lid portion” and 19) having a bottom surface (bottom of 42), a liquid inlet channel (25) a liquid outlet channel (26) and a protruding portion (18), wherein the liquid inlet channel (25) and the liquid outlet channel (26) are located at two opposite ends of the housing (25/26 are located at the right and left end of the housing 42) and above the bottom surface (25/26 above bottom of 42), and the liquid inlet channel (25) and the liquid outlet channel (26) extend along a first direction (D2, 25/26 extend along D2), the protruding portion (18) is located between the liquid inlet channel and the liquid outlet channel and above the bottom surface (18 is located  25 and 26 and above bottom of 42), the protruding portion (18) protrudes towards a direction away from the bottom surface (18 faces upwards away from bottom of 42), the protruding portion (18) has a protruding surface (18c) facing away from the bottom surface (18c faces away from bottom of 42), and a distance between the protruding surface and the bottom surface is increased first and then decreased along the first direction (the distance between 18c and bottom of 42 is increased and then decreased along D2).
Regarding claim 2, Yukio discloses all the elements of parent claim 1. Yukio further discloses wherein the protruding surface is a convex surface (18c is convex).
Regarding claim 3, Yukio discloses all the element of claim 2. Yukio further discloses wherein the protruding surface (18c) has a symmetric line (horizontal line in direction D2 through lowest point of 18c) extending along the first direction (D2), and the protruding surface is symmetric relative to the symmetric line (Fig. 3 is a cross-section, so it would appear that the protruding surface would be symmetric on the front and back of the symmetric line).
Regarding claim 4, Yukio discloses all the elements of parent claim 1. Yukio further discloses wherein the distance between the protruding surface (18c) and the bottom surface (bottom of 42) is substantially the same along a second direction (D1), and the second direction is perpendicular to the first direction ([0032] “target 8 is cut at any position in the longitudinal direction D1, it has the same cross-sectional shape as seen from the longitudinal direction D1” and [0039] “protruding portion is shaped as to be in contact with the protruding portion 8c of the target 8.” Therefore, since the target has a uniform shape in the D1 direction and 18c is shaped to be in contact with 8, it appears 18c would have uniform thickness in D1 direction and the distance between 18c and the bottom surface would remain the same). 
Regarding claim 5, Yukio discloses all the elements of parent claim 1. Yukio further discloses wherein the housing (42 and 19) has a first opening (24), and the protruding portion (18c) extends and enters into the first opening (18c extends downward into 24).
Regarding claim 6, Yukio discloses all the elements of claim 5. Yukio further discloses wherein the housing (42 and 19) has a second opening (opening for upstream pipe 38), the second opening communicates with the first opening (water flows from upstream pipe to first 
Regarding claim 7, Yukio discloses all the elements of parent claim 1. Yukio further discloses wherein the housing (42 and 19) has a pair of buffering grooves (two semi-circular cutouts at each end of 18c) respectively located at two opposite ends of the protruding portion (two semi-circular cutouts are located at opposite ends of 18c) and located between the liquid inlet channel and the liquid outlet channel (two semicircular cutouts between 25/26).
Regarding claim 8, Yukio discloses all the elements of parent claim 1. Yukio further discloses wherein a highest position (top of 18c) of the protruding surface (18c) is higher than a highest position (top of 18c is higher than highest position 25/26) of the liquid inlet channel (25) and the liquid outlet channel (26).
Regarding claim 9, Yukio discloses all the elements of parent claim 1. Yukio further discloses wherein a lowest position (lowest point of 18c) of the protruding surface (18c) is higher than a highest position (lowest point of 18c is higher than highest position of 25/26) of the liquid inlet channel (25) and the liquid outlet channel (26).
Regarding claim 10, Yukio discloses a neutron beam generating device (see title), comprising: a heat dissipation structure of claim 1 (see above rejection); a tubular body (12) disposed on the heat dissipation structure and having a channel (12 “beam transport path”); and an accelerator (11) connected ([0018] “one end of the beam transport path 12 is connected to the accelerator 11”) with the tubular body (12) and configured to emit an ionic beam ([0019] “generating a charged particle beam L proton beam”) towards a target (8) disposed between 
Regarding claim 11, Yukio discloses a neutron beam generating device (see title), comprising: a heat dissipation structure of claim 2 (see above rejection); a tubular body (12) disposed on the heat dissipation structure and having a channel (12 “beam transport path”); and an accelerator (11) connected ([0018] “one end of the beam transport path 12 is connected to the accelerator 11”) with the tubular body (12) and configured to emit an ionic beam ([0019] “generating a charged particle beam L proton beam”) towards a target (8) disposed between the heat dissipation structure (structure around target 8) and the tubular body (12) through the channel (12). 
Regarding claim 12, Yukio discloses a neutron beam generating device (see title), comprising: a heat dissipation structure of claim 3 (see above rejection); a tubular body (12) disposed on the heat dissipation structure and having a channel (12 “beam transport path”); and an accelerator (11) connected ([0018] “one end of the beam transport path 12 is connected to the accelerator 11”) with the tubular body (12) and configured to emit an ionic beam ([0019] “generating a charged particle beam L proton beam”) towards a target (8) disposed between the heat dissipation structure (structure around target 8) and the tubular body (12) through the channel (12). 
Regarding claim 13, Yukio discloses a neutron beam generating device (see title), comprising: a heat dissipation structure of claim 4 (see above rejection); a tubular body (12) disposed on the heat dissipation structure and having a channel (12 “beam transport path”); and an accelerator (11) connected ([0018] “one end of the beam transport path 12 is connected 
Regarding claim 14, Yukio discloses a neutron beam generating device (see title), comprising: a heat dissipation structure of claim 5 (see above rejection); a tubular body (12) disposed on the heat dissipation structure and having a channel (12 “beam transport path”); and an accelerator (11) connected ([0018] “one end of the beam transport path 12 is connected to the accelerator 11”) with the tubular body (12) and configured to emit an ionic beam ([0019] “generating a charged particle beam L proton beam”) towards a target (8) disposed between the heat dissipation structure (structure around target 8) and the tubular body (12) through the channel (12). 
Regarding claim 15, Yukio discloses a neutron beam generating device (see title), comprising: a heat dissipation structure of claim 6 (see above rejection); a tubular body (12) disposed on the heat dissipation structure and having a channel (12 “beam transport path”); and an accelerator (11) connected ([0018] “one end of the beam transport path 12 is connected to the accelerator 11”) with the tubular body (12) and configured to emit an ionic beam ([0019] “generating a charged particle beam L proton beam”) towards a target (8) disposed between the heat dissipation structure (structure around target 8) and the tubular body (12) through the channel (12). 
Regarding claim 16, Yukio discloses a neutron beam generating device (see title), comprising: a heat dissipation structure of claim 7 (see above rejection); a tubular body (12) 
Regarding claim 17, Yukio discloses a neutron beam generating device (see title), comprising: a heat dissipation structure of claim 8 (see above rejection); a tubular body (12) disposed on the heat dissipation structure and having a channel (12 “beam transport path”); and an accelerator (11) connected ([0018] “one end of the beam transport path 12 is connected to the accelerator 11”) with the tubular body (12) and configured to emit an ionic beam ([0019] “generating a charged particle beam L proton beam”) towards a target (8) disposed between the heat dissipation structure (structure around target 8) and the tubular body (12) through the channel (12). 
Regarding claim 18, Yukio discloses a neutron beam generating device (see title), comprising: a heat dissipation structure of claim 9 (see above rejection); a tubular body (12) disposed on the heat dissipation structure and having a channel (12 “beam transport path”); and an accelerator (11) connected ([0018] “one end of the beam transport path 12 is connected to the accelerator 11”) with the tubular body (12) and configured to emit an ionic beam ([0019] “generating a charged particle beam L proton beam”) towards a target (8) disposed between the heat dissipation structure (structure around target 8) and the tubular body (12) through the channel (12). 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng et al. CN 205584606.
Regarding claim 1, Meng discloses A heat dissipation structure (see title “tube target”, Fig. 1), comprising: a housing (3,6,7) having a bottom surface (bottom of 7), a liquid inlet channel (2), a liquid outlet channel (5) and a protruding portion (middle of 7 cone structure), wherein the liquid inlet channel (2) and the liquid outlet channel (5) are located at two opposite ends of the housing (2/5 are on left and right ends) and above the bottom surface (2/5 above bottom of 7), and the liquid inlet channel and the liquid outlet channel extend along a first direction (direction indicated by arrows & 2/5 extend along the direction indicated by arrows), the protruding portion (middle of 7 cone structure) is located between the liquid inlet channel and the liquid outlet channel and above the bottom surface (center of 7 is between 2/5 and above bottom of 7), the protruding portion (middle of 7 cone structure) protrudes towards a direction away from the bottom surface (center of 7 extends upward from bottom surface 7), the protruding portion (middle of 7 cone structure) has a protruding surface (top surface of center of 7) facing away from the bottom surface (top surface of center of 7 faces upwards towards 9), and a distance between the protruding surface and the bottom surface is increased first and then decreased along the first direction (protruding surface is increased from the bottom surface to the protruding surface on the left of the dashed line and decreased on the right of the dashed line from the protruding surface to the bottom surface along the first direction indicated by the arrows).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646